United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICE, Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1046
Issued: January 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 8, 2010 appellant filed a timely appeal from the December 8, 2009
overpayment decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the overpayment determination in
this case.1
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $50,481.07, compromised to $29,932.50, as he received compensation for total
disability following the expiration of his schedule award rather than at the rate of the established
wage-earning capacity; (2) whether appellant was at fault in the creation of the overpayment

1

In an August 7, 2009 decision, the Office denied appellant’s claim for a consequential left toenail condition and
denied modification of the February 18, 2000 wage-earning capacity determination. As appellant did not file for
review of this decision within 180 days of issuance, it is not before the Board in the present appeal. See 20 C.F.R.
§ 501.3(e).

such that it was not eligible for waiver; and (3) whether the Office properly directed recovery of
the overpayment at $75.00 every 28 days from his continuing compensation.
FACTUAL HISTORY
The Office accepted that appellant, then a 31-year-old biological technician, sustained a
crush injury to his left leg on July 14, 1992 in a boating accident for which he underwent surgery
for a three-compartment fasciotomy. Appellant returned to modified duty in October 1992 and
was released to regular-duty work as of January 25, 1993. He sustained another accepted injury
to his left leg and low back on August 27, 1994 in a boating accident from which he was found
totally disabled. Appellant received medical treatment for post-traumatic left leg sympathetic
dystrophy and saphenous vein insufficiency requiring surgical correction in 1995. The Office
subsequently accepted a consequential post-traumatic stress disorder. Appellant was referred to
vocational rehabilitation for job placement services in November 1996.
On March 11, 1998 the Office granted appellant a schedule award for 38 percent
permanent impairment of the left leg; however, he was notified that payment could not be made
under the award while he was in receipt of compensation for total disability during vocational
rehabilitation. Appellant was advised that, upon completion of vocational rehabilitation, the
schedule award could be paid.
The record reflects that the Office approved training as an electronic technician or
electronic mechanic at the College of the Redwoods for two years commencing with the fall
semester of 1997. On May 22, 1999 appellant earned an associate in science degree in electronic
technology. After graduation, vocational placement services were provided for 90 days but
appellant did not secure employment in the private sector. Rather, in August 1999 appellant
reenrolled at the college and took computer courses for an additional associate degree.2
On December 7, 1999 the Office notified appellant that his compensation benefits would
be reduced based on his ability to earn wages in the constructed position of an electronic
technician.
In a February 18, 2000 decision, the Office reduced appellant’s wage-loss compensation,
finding that he had a 53 percent wage-earning capacity as an electronic technician.
In a February 23, 2000 letter, the Office advised appellant that payment under the wageearning capacity determination would be interrupted in order that he could receive payment of
the schedule award. Appellant was advised that compensation paid from February 27, 2000
through April 4, 2002 would be for his 38 percent left leg impairment and, upon the expiration of
the schedule award, his monetary compensation would be reduced to reflect the February 18,
2000 wage-earning capacity determination. The Office reissued the schedule award decision on
February 23, 2000.
On June 26 and August 15, 2000 appellant sought review of the wage-earning capacity
determination, contending that he remained totally disabled due to his post-traumatic stress
2

By the spring of 2003, appellant had earned a third degree from the college.

2

disorder.3 In an October 4, 2000 decision, the Office denied modification of the February 18,
2000 wage-earning capacity decision.
Appellant received compensation under the schedule award through April 4, 2002. The
record reflects, however, that as of April 5, 2002 continuing wage-loss compensation was paid
based on the rate for total disability and not the 53 percent rate under the February 18, 2000
wage-earning capacity determination.
On November 1, 2007 Office payment records noted that appellant’s schedule award
ended as of April 4, 2002 but compensation paid after that date was not reduced to reflect his 53
percent wage-earning capacity. From April 5, 2002 to October 27, 2007, appellant received
wage-loss compensation in the amount of $95,230.67 but was only entitled to monetary
compensation of $44,749.60, the difference representing an overpayment in the amount of
$50,481.07. It reduced appellant’s continuing compensation as of October 28, 2007 to reflect his
wage-earning capacity.
On August 7, 2009 the Office issued a preliminary overpayment determination in the
amount of $50,481.07 for the period April 5, 2002 to October 27, 2007. It found that appellant
received monetary compensation for wage loss after the expiration of the schedule award at the
rate of total disability rather than at the 53 percent wage-earning capacity determination. The
Office found appellant was at fault in the creation of the overpayment. It noted that, after
successful vocational rehabilitation, he was rated as having the wage-earning capacity of an
electronic technician. Appellant’s monetary compensation was not immediately reduced;
however, as of February 23, 2000, he was advised that continuing payment would be made under
the schedule award. He was notified that compensation paid after the expiration of the schedule
award would be based on the February 18, 2000 wage-earning capacity. Appellant was found to
have accepted payments after April 4, 2002 he knew or should have known to be incorrect. The
Office advised appellant as to his right to a prerecoupment hearing if he contested the
overpayment and to submit any evidence or argument concerning the preliminary determination.
On August 28, 2009 appellant requested a telephone conference that was held on
October 1, 2009. The record reflects that the claims examiner discussed the issue of the creation
of the overpayment and the finding of fault. He explained that the February 23, 2000 schedule
award cover letter advised that entitlement under the award would continue until April 4, 2002
when appellant’s compensation would be reduced beginning April 5, 2002 to reflect the wageearning capacity determination. Appellant was found at fault because the record did not reflect
any effort on his part to contact the Office after April 5, 2002 to determine why compensation
payments were not reduced as was stated. With regard to the financial information submitted
prior to the conference call, appellant stated that he rented his current home for $675.00 a month,
that his utility bill ran from $40.00 to $50.00 a month and that his home was heated primarily
with fire wood gathered from the surrounding forest. Appellant estimated that he spent $100.00
a month on food and clothing, an amount the claims examiner noted to be a low figure. He
stated that he received a supplemental food service because of his low income and had
approximately $3,000.00 in credit card debt. Appellant reported receiving monthly social
3

Appellant initially sought a written review of the wage-earning capacity determination on April 19, 2000. This
request was found untimely in a June 7, 2000 decision of the Branch of Hearings and Review.

3

security benefits of $192.00 and compensation benefits from the Office of $692.00 every 28
days. He reported no other assets, such as stocks or bonds. He estimated that he had about $2.00
in a savings account and owned three motor vehicles worth collectively about $1,100.00.
In a December 8, 2009 decision, the Office finalized the preliminary overpayment of
compensation determination in the amount of $50,481.07 for which appellant was at fault in the
creation. In considering recovery of the overpayment, the Office determined that appellant had a
monthly income of $884.00 and that his monthly expenses were at or exceeded his income with
no other substantial assets. Given appellant’s financial circumstances, the amount of the
overpayment was compromised by $20,548.57, leaving an outstanding debt of $29,932.50. The
claims examiner considered appellant’s life expectancy at 30.7 years and entitlement to
compensation of $692.00 every 28 days. The Office determined that repayment of $75.00 from
each continuing compensation payment represented 11 percent of gross compensation, at the
lower end of the normal range of repayment of 10 to 15 percent. At $975.00 a year, the
outstanding overpayment balance would be recovered within appellant’s anticipated lifetime if
no interest or penalties were included. The Office affirmed the overpayment as compromised
without interest or penalty and directed recovery at $75.00 from continuing compensation.
LEGAL PRECEDENT -- ISSUE 1
Section 8129(a) of the Federal Employees’ Compensation Act provides that where an
overpayment of compensation has been made because of an error of fact or law, adjustment shall
be made by decreasing later payments to which an individual is entitled.4
In administering benefits under the Act, the Board has noted that the Office needs to
fairly administer payments to injured employees who sustain both periods of wage loss or of loss
of wage-earning capacity and permanent impairment qualifying them for schedule awards. This
has led to establishing certain norms for coordinating receipt of wage-loss and schedule award
compensation.5 These administrative practices call for interruption and then subsequent
resumption of compensation for wage-loss benefits for the payment of a schedule award. Where
an injured employee is receiving disability compensation up to the date of a schedule award,
wage-loss compensation must be reinstated at the appropriate level following expiration of the
schedule award.6
ANALYSIS -- ISSUE 1
Appellant was in receipt of compensation for wage loss prior to the commencement of his
schedule award. In 1998, the Office determined that he had a 38 percent impairment of his left
leg due to his accepted injuries; however, it postponed payment under the schedule award while
appellant was participating in vocational rehabilitation. Upon his graduation from the degree
program at College of the Redwoods in May 1999, appellant received placement services which
4

Ralph P. Beachum, Sr., 55 ECAB 442 (2004); Marlon G. Massey, 49 ECAB 650 (1998).

5

See Arthur E. Billigmeier, 42 ECAB 506 (1991).

6

See Sherry A. Hunt, 49 ECAB 467 (1998); Anthony Luczczynski, 43 ECAB 1129 (1992).

4

were unsuccessful. On December 7, 1999 he was notified that his wage-loss benefits would be
reduced to represent his capacity to earn wages as an electronic technician. The Office adjusted
appellant’s wage-loss compensation in a February 18, 2000 decision, finding that he had a 53
percent wage-earning capacity following his successful vocational rehabilitation and training as
an electronic technician. On February 23, 2000 appellant was advised by letter that payment
under the schedule award would be made effective February 27, 2000 through April 4, 2002.
The Office notified appellant that, upon expiration of his schedule award, on April 5, 2002 wageloss compensation would be reinstated at the reduced level reflecting the February 18, 2000
wage-earning capacity determination.
After the expiration of the schedule award on April 4, 2002, appellant was reinstated on
wage-loss compensation at the rate of total disability from April 5, 2002 through
October 27, 2007. The Office was negligent in failing to reinstate compensation at the reduced
level of the wage-earning capacity determination. For this period, compensation was paid in the
amount of $95,230.67, to which appellant was entitled to $44,749.60. The difference resulted in
an overpayment of wage-loss compensation in the amount of $50,481.07. Because appellant was
not entitled to reinstatement of wage loss at the rate of total disability, an overpayment was
created in this amount. The Board will affirm the fact and amount of compensation.
In contesting the fact of overpayment on appeal, appellant’s contentions pertain primarily
to being totally disabled due to his accepted post-traumatic stress disorder. That issue, however,
is not currently before the Board. The Office issued an August 7, 2009 decision concerning
various aspects of appellant’s medical treatment and claims of disability. It denied modification
of the 2000 wage-earning capacity determination. Appellant did not timely seek review of this
decision and the Board does not have jurisdiction over that aspect of his claim in this appeal.7
LEGAL PRECEDENT -- ISSUE 2
Section 10.433 of the Office’s implementing federal regulations provide that, in
determining whether a claimant is at fault in the creation of an overpayment, it will consider all
pertinent circumstances. An individual is with fault in the creation of an overpayment who:
(1) made an incorrect statement as to a material fact which he or she knew or should have known
to be incorrect; or (2) failed to provide information which he or she knew or should have known
to be material; or (3) accepted a payment which he or she knew or should have known to be
incorrect.8
In determining whether a claimant is at fault in creating an overpayment, the Office will
consider the circumstances surrounding the overpayment.9 The fact that the Office was negligent

7

See supra note 1. This decision does not preclude appellant from submitting evidence or argument to the Office
should he seek modification of the wage-earning capacity determination.
8

J.S., 58 ECAB 515 (2007); Harold F. Franklin, 57 ECAB 387 (2006).

9

See Ricky Greenwood, 57 ECAB 462 (2006); William F. Salmonson, 54 ECAB 152 (2002).

5

in making payment to a claimant does not relieve the claimant of fault in accepting incorrect
payments.10
ANALYSIS -- ISSUE 2
On February 23, 2000 the Office issued appellant’s schedule award for 38 percent loss of
use of his left leg. The schedule award noted that it was in payment of compensation for the
period February 27, 2000 through April 4, 2002. In a separate cover letter, the Office notified
appellant that payments he received starting February 27, 2000 were for compensation under the
schedule award. Such payments would continue through April 4, 2002 at which time he would
be reinstated on wage loss at the reduced level determined by the February 18, 2000 wageearning capacity determination. Although the Office was negligent by failing to reduce
appellant’s wage-loss compensation as of April 5, 2002, this does not excuse his acceptance of
compensation after that date at the rate of total disability.
Appellant was properly informed in the February 18, 2000 wage-earning capacity
determination that his new basic rate of compensation was reduced to $539.00 each four weeks.
Under the schedule award issued five days later, he was advised that payment would be made
every four weeks commencing February 27, 2000 in the amount of $1,148.00. The Office’s
February 23, 2000 cover letter notified appellant that he was found no longer totally disabled and
that payment under the wage-earning capacity would be interrupted in order to pay his schedule
award entitlement for permanent impairment of his left leg. When the schedule award expired
on April 4, 2002, “[b]eginning April 5, 2002 your compensation payments will be reduced to
reflect your wage-earning ability.” The record establishes that appellant was appropriately
notified of the nature of the benefits he was receiving from February 27, 2000 through
April 4, 2002. When the Office failed to reduce his compensation as of April 5, 2002, he made
no inquiry as to the continuing payment of benefits at the rate of total disability. Appellant
contended before the Office that it was his understanding that he had been found totally disabled
and that he believed the compensation paid was based on that rate, but as noted, he was clearly
notified of the reduction in wage-loss benefits based on his capacity to earn wages in the
constructed position of an electronic technician.
The record establishes that appellant accepted payments that he knew or should have
known to be incorrect from April 5, 2002 to October 27, 2007. Appellant should have known he
was accepting payments that were incorrect after April 4, 2002 based on the information
provided by the Office. The Board finds that he was at fault in the creation of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 8129 provides that when an overpayment has been made to an individual because
of an error of fact or law, adjustment shall be made by decreasing later payments to which the
individual is entitled.11
10

Neill D. DeWald, 57 ECAB 451 (2006); Dale Mackelprang, 55 ECAB 174 (2003).

11

The Board’s jurisdiction over recovery of an overpayment is limited to a review of those cases where the Office
seeks recovery from continuing compensation payments. See Terry A. Keister, 56 ECAB 559 (2005).

6

Section 10.441 of the Office’s federal regulations provide that, when an overpayment has
been made to an individual who is entitled to further payments, the individual shall refund to the
Office the amount of the overpayment as soon as the error is discovered or his or her attention is
called to the same. If no refund is made, the Office shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate of
compensation, the financial circumstances of the individual and any other relevant factors so as
to minimize any hardship.12
Under the Office’s procedure manual, the compromise of all or part of the overpayment
and any charges may be made depending upon the individual claimant’s financial circumstances
in order to set a repayment schedule. Compromise of the principal of the overpayment can be
considered if application of the interest charges would extend the period of repayment by more
than 35 percent. Such a determination is made at the time the repayment schedule is
established.13 Compromise is a matter which rests in the discretion of the Office.14
ANALYSIS -- ISSUE 3
In setting the rate of recovery from appellant’s continuing compensation, the Office
claims examiner considered the fact that recovery of the principal balance of $50,481.07 with
interest would take appellant 908.66 months to repay, or over 75 years. As appellant had a life
expectancy of some 30.7 years, the period in which repayment could be made was 368.4 months.
By compromising the balance to $29,932.50 without interest or penalty, it was determined that
appellant could repay the reduced balance at a rate of $75.00 per payment cycle, or $975.00 a
year, from his continuing compensation over the period of his remaining life expectancy.
The record reflects that the Office exercised its discretion to compromise the outstanding
balance of the overpayment in setting the rate of recovery from appellant’s continuing
compensation. In doing so, it considered those factors under section 10.441, such as appellant’s
age, life expectancy, the rate of compensation paid and the period in which recovery could be
obtained with reference to his financial circumstances. There is no evidence of record to
establish that the Office abused its discretion is setting the rate of recovery of $75.00 a payment
cycle from appellant’s continuing compensation so as to minimize financial hardship.
CONCLUSION
The Board finds that appellant received an overpayment of $50,481.07 from April 5,
2002 to October 27, 2007 for which he was at fault in creating. The Board further finds that the
Office did not abuse its discretion in compromising the principal amount of the outstanding debt
to $29,932.50 or in setting the rate of recovery from continuing compensation at $75.00 every 28
days.
12

20 C.F.R. § 10.441(a).

13

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Debt Liquidation, Chapter 6.300.5
(May 2004). See Jorge E. Diaz, 53 ECAB 403 (2002).
14

Jorge E. Diaz, supra note 13 and Linda D. Lane, 46 ECAB 727 (1995). See also Larry Towns, Docket No. 021059 (issued July 29, 2003) and Fred C. Smith, Docket No. 02-219 (issued April 11, 2003).

7

ORDER
IT IS HEREBY ORDERED THAT the December 8, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: January 19, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

